DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
For the purposes of clarity of the record, Examiner indicates that the 35 U.S.C. § 101 rejection was overcome by the amendments wherein the data recognition model is based on a neural network for predicting collisions, where the trained data recognition model is updated based on the neural network.  This has been considered to be the addition of something meaningful to the claim beyond generically linking the recited exceptions to a technological field.
Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-13, 15-16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700), Feldman (US 2014/0257686), and Konrardy (Provisional application No. 62/434,368- references herein made to issued US 10,185,327).
As per claim 1, Curlander teaches an electronic apparatus comprising:
           a sensor (Col. 3, lines 25-36);
a memory storing at least one instruction (173, Fig. 2); 
and at least one processor configured to execute the at least one instruction stored in the memory (160, Fig. 2, Col. 9, lines 61-65), 
wherein, by executing the at least one instruction, the at least one processor is further configured to: 
train a data recognition model predicting collisions between vehicles, by using, as training data, driving states respectively corresponding to a plurality of vehicles (Cols. 4-5, lines 56-11, Col. 5, lines 51-53, “vehicle status 155 can include speed and direction of a vehicle”, Cols. 12-13, lines 67-06),
obtain state data, via the sensor, based on detecting at least one of a driving state of a first vehicle (Col. 3, lines 25-36) and a driving state of a second vehicle in a vicinity of the first vehicle while the vehicle is being driven (Col. 3, lines 25-35 and Col. 10, lines 51-67, 25-36, particularly the fluidity of vehicle 105 as both the own and nearby vehicles and the collected data, also Col. 17, lines 3-8), and
predict a dangerous situation comprising a collision risk between the first vehicle and the second vehicle, by applying the state data including the first driving state and the second driving state to the data recognition model (Col. 5, lines 3-11),
update the trained data recognition model by using, as training data, the obtained state data and the probability of the collision between the first vehicle and the second vehicle (Col. 4, lines 11-16, 46-55 and Col 5, lines 1-11 and Col. 15, lines 33-39 “the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from various cameras”, (emphasis added) lines 25-48, Cols. 15-16, lines 66-11, and Col. 17, lines “the autonomous vehicle controller … can obtain a state update … from the roadway management system…. The state update .. can include information from nearby vehicles … and external data sources accessible to the roadway management system … with which the vehicle state … can be updated.”, Col. 5, lines 3-11). 
Curlander, does not explicitly disclose the utilization of the term model with respect to the element being updated regarding a dangerous situation of the vehicle.  However, the portion of the cited reference indicates the utilization of an implicit model or environmental data to analyze the safety of a route based upon data detected at the vehicle or to provide data to vehicles based on updated received from data sensing sources.  It would have been obvious to modify Curlander with the ability to explicitly disclose the environmental data as a model to indicate the breadth and comprehensiveness of the information there included so as to appropriately inspire confidence in the manner in which an autonomous vehicle derives its control information for traversing an environment.
Curlander does not explicitly disclose that the data recognition model is an artificial intelligence model.  However, in a related invention, Feldman teaches the utilization of artificial intelligence models in carrying out predictive travel operations of a vehicle  ([0078] “the fusion of data is accomplished using [] artificial intelligence” “This information may be used, for example [] in deciding whether to change lanes in the event of a possible threat, such as a possible collision that may be avoided by a lane change”).  It would have been obvious to modify Curlander such that the data recognition model is an artificial intelligence model as such constitutes the application of a known technique to a known device, method, or improvement ready for improvement to yield predictable results in order to maximize the efficiency of the system through using modern computer processing techniques.
Curlander does not explicitly disclose that the electronic apparatus is included in a first vehicle, that the prediction of a dangerous situation occurs on such on-board device, and that the model may be updated based on the neural network and the predicted dangerous situation comprising the collision risk between first and second vehicles.  However, in a related invention, Konrardy teaches that a vehicle on-board computer carries out the determination of whether vehicles may enter a collision state (Col. 30, lines 24-32 “Based upon the upcoming maneuver for the second autonomous vehicle 182, the distance between the vehicles 108, 182, and/or the current speeds of the vehicles 108, 182, the on-board computer 114 in the first autonomous vehicle 108 may determine whether the vehicles 108, 182 will collide (block 508).”) where risk may be ascertained using machine learning and the processing units utilizing machine learning may be trained using a neural network applied to extant information and models (Cols. 52-53, lines 52-30).  It would have been obvious to modify Curlander with the ability for an onboard device to carryout collision prediction utilizing machine learning and training by a neural network considerate of existing modeling or data in order to permit a vehicle to be appropriately controlled without delay that may come from reliance upon remote computing devices and communication therewith in order to govern the safe movement of the vehicles. 

As per claim 3, Curlander teaches the electronic apparatus of claim 1, wherein the driving state of the first  vehicle comprises at least one of a driving speed (Col. 3, lines 25-33 also Col. 8, lines 51-52), driving acceleration (Col. 7, lines 12-16), or a driving direction of the first vehicle (Col. 4, lines 66, Col. 8, lines 51-52)).  

As per claim 4, Curlander teaches the electronic apparatus of claim 1, wherein the sensor is further configured to obtain a captured image of the second vehicle driving in the vicinity of the first vehicle (175, Fig. 2).  Curlander does not explicitly disclose that by executing the at least one instruction, the at least one processor is further configured to: obtain second vehicle information of the second vehicle from the captured image, and obtain the state data further comprising the second vehicle information of the second vehicle.  However, Curlander does provide for an enablement where an inclusive traffic management system may collect state data from other vehicles (Col. 2, lines 35-38) which may be obtained utilizing system sensors for determining information of other vehicles utilizing camera sensors (Col. 3, lines 44-49).  It would have been obvious to modify Curlander to provide for enhanced data acquisition of nearby vehicles by an own vehicle rather than a remote traffic management system in order to allow for the ability for the vehicle based system to operate in a more reliable ad hoc manner in the instance that communication networks connecting the vehicle to the remote system are not available, thus ensuring a more reliable system.

As per claim 5, Curlander teaches the electronic apparatus of claim 1, wherein the sensor is further configured to detect a surrounding environment state comprising (Col. 3, lines 25-28): 
a state of a road on which the first vehicle is being driven, or a weather condition, and wherein, by executing the at least one instruction, the at least one processor is further configured to obtain the state data further comprising the surrounding environment state (Col. 4, lines 60-63).  

As per claim 6, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, the at least one processor is further configured to select, driving guidance information regarding preventing the first vehicle from colliding with the second vehicle (Col. 5, lines 33-40). 

As per claim 8, Curlander teaches the electronic apparatus of claim 1.  Curlander does not explicitly disclose that executing the at least one instruction, the at least one processor is further configured to use the at least one data recognition model to determine a level of risk of the second vehicle driving in the vicinity of the first vehicle based on the obtained state data, and wherein the level of risk of the second vehicle affects the first vehicle.  However, Curlander does teach the evaluation of risk and imminence thereof based upon analysis of imagery (Col. 4, lines 3-16).  It would have been obvious to modify Curlander with the ability to explicitly determine a level of risk to determine if the nature of it passes a threshold of imminence whereby action must be taken by the system.

As per claim 9, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, the at least one processor is further configured to control a driving operation comprising at least one of a driving speed or a driving direction of the vehicle based on driving guidance information used regarding preventing the  first vehicle from colliding with the second vehicle (Col. 5, lines 41-53 see rationale supra regarding utilizing features of the roadway management system within an in vehicle unit).  

As per claim 10, Curlander teaches the electronic apparatus of claim 9, wherein, by executing the at least one instruction, the at least one processor is further configured to take over control of the driving operation from a driver.  (Col. 5, lines 41-53 see rationale supra regarding utilizing features of the roadway management system within an in vehicle unit).  Curlander does not explicitly disclose when a the dangerous situation comprising the collision risk between the first vehicle and the second corresponds to a threshold value.  However, it was well-known that a risk level may be determined through comparison of a determined value with a threshold.  It would have been obvious to modify Curlander with a threshold to compare a determined value with in order to ensure that a particularly distinguishable risk may be attenuated by the system through appropriate action.

As per claim 11, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, as the at least one processor is further configured to:  update the data recognition model by using, as training data, a driving guidance information regarding preventing first vehicle from colliding with the second vehicle333, and wherein the at least one processor is further configured to update the at least one data recognition model (Col. 12, lines 23-34).  

As per claim 12, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, as the at least one processor is further configured to update the data recognition model by using, as training data, state data obtained by combining a plurality of detected states (Col. 12, lines 23-34).  

As per claim 13, Applicant recites a method having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale.

As per claim 15, Applicant recites a method having essentially the same limitations as claim 4 supra and is as such rejected under similar rationale.
 
As per claim 16, Applicant recites a method having essentially the same limitations as claim 6 supra and is as such rejected under similar rationale.

As per claim 18, Applicant recites a method having essentially the same limitations as claim 9 supra and is as such rejected under similar rationale.




Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700), Feldman (US 2014/0257686), and Konrardy (Provisional application No. 62/434,368- references herein made to issued US 10,185,327) as applied to claim 1 above (“Curlander”), and further in view of Isa (US 2018/0362053).

As per claim 2, Curlander teaches the electronic apparatus of claim 1, Curlander teaches that data can include data about occupants of a vehicle (Col. 9, lines 18-21).  Curlander does not explicitly disclose that the sensor is further configured to detect a state of a driver who drives the first vehicle, wherein the state comprises at least one of a facial expression, an eye direction, or an action of the driver, and wherein, by executing the at least one instruction, the at least one processor is further configured to obtain the state data further comprising a state of the driver.  However, in a related invention, Isa teaches the determination of state data comprising a state of a driver ([0029]) based upon eye direction ([0032]) and facial expression ([0033]). It would have been obvious to modify Curlander with the ability to monitor a driver’s physical properties in order to predict a portion of a vehicle’s instantaneous state in order to provide appropriate data related to the alertness of a driver and potential for averting a collision without automatic intervention.
As per claim 14, Applicant recites a method having essentially the same limitations as claim 2 supra and is as such rejected under similar rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700), Feldman (US 2014/0257686), and Konrardy (Provisional application No. 62/434,368- references herein made to issued US 10,185,327) as applied to claims 1 and 13 above (“Curlander”), and further in view of  Fletcher (US 2015/0258991).
As per claim 7, Curlander teaches the electronic apparatus of claim 1, Curlander does teach providing transmitting an alert to the vehicle if an imminent collision is likely (Col. 5, lines 8-11).  Curlander does not explicitly disclose that the apparatus further comprises a display and wherein by executing the at least one instruction, the at least one processor is further configured to display at least one of the dangerous situation comprising  the collision risk between the first vehicle and the second vehicle or driving guidance information regarding preventing the first vehicle from colliding with the second vehicle.  However, in a related invention, Fletcher teaches the provision of a display for generating and displaying warning messages visible to the driver ([0032] “The display 22 provides a visual indication to the driver of each location where the collision probability is non-zero or greater than a predetermined threshold value”).  It would have been obvious to modify Curlander with the ability to display a the probability of collision in order to apprise occupants of a vehicle of looming danger and to allow for an appreciation of a necessary vehicle movement to avoid such circumstance.

As per claim 17, Applicant recites a method having essentially the same limitations as claim 7 supra and is as such rejected under similar rationale.


Response to Arguments
Applicant's arguments filed September 16, 2022 (“Remarks”) have been fully considered but they are not persuasive. 



35 U.S.C. §103 Rejections of Pending Claims

Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663